DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-8-2022 have been fully considered but they are not persuasive. 
Argument #1:   Bruemmer does not teach “private” communications channels.
The applicant’s claims do not empirically define the metes/bounds of the word private and the examiner must give each claim its broadest, most reasonable interpretation.
Bruemmer teaches that the communications links in figure 1 (#160) can comprise myriad means/technologies:
[0066] The communication channels 160 may be adaptable to both wired and wireless communication, as well as supporting various communication protocols. By way of example, and not limitation, the communication channels may be configured as a serial or parallel communication channel, such as, for example, USB, IEEE-1394, 802.11a/b/g, cellular telephone, and other wired and wireless communication protocols.
As seen above, literally ANY type well-known communications technology is envisioned and all are considered “private” (i.e. others cannot easily listen in).
Next, the examiner notes that cellular communications provide “private” communications between two parties since they typically need to authenticate with the network itself (i.e. networks such as AT&T, Verizon, etc. provide PRIVATE networks since users must pay for the service and have SIM cards in their phones that authenticate them to the network).
Lastly, unless one has special hardware to “break into” a celluar channel, then the link between two parties is considered “private” and clearly above the technial means of an ordinary person.
As stated above, applicant’s word PRIVATE does not put forth any “special meaning” since cellular networks are considered to provide private communications between parties.
That said, the examiner invites the applicant to amend the claims to put forth a more exacting definition as to what they mean by “private”.   
Is it encrypted?    
Must the two parties provide passwords before a link is connected?
Without further definition, the examiner’s broad/reasonable interpretation is enough to properly reject the limitation.


Argument #2:  Bruemmer does not teach providing a private telecommunications network.  	
For the reasons above, the examiner again disagrees.
The applicant’s claims use broad language in broad fashion and the examiner believes that Bruemmer teaches that the communication links in figure 1, #160 provide a “private telecommunications network”
As stated above, Bruemmer is using cellular transceivers in Figure 1, #160 and thusly a private, cellular communications system is taught.
The claim does NOT put forth that there are INDIVIDUAL cellular transceivers on each robot that communicate DIRECTLY to/from the other robots (or controller).   That would be something entirely different.   As based on the broad claim language, the examiner’s broad/reasonable claim interpretation is that a private cellular network is provided/used in Bruemmer’s design.
The claim uses the phrase “..at least one broadband cellular network core for providing a private telecommunications network..” is interpreted as the robots communicating via a broadband cellular network using their cellular transcerivers (per Para #66 above).    The fact that the robots/controller are communicating via cellular transceivers is enough to properly reject the claim lanaguage as current written.
The examiner invites the applicant to amend the claim to include that the robots are communicating directly AND without using a public service provider’s network.
Argument #3: Bruemmer does not teach at least one broadband cellular core.   
Again, as stated above, the applicant’s claims leave room for interpretation.
The phrase “..comprising at least one broadband cellular core..” is found in Bruemmer’s figure 1, #160 where these communcation channels are cellular links, thusly they are supported by a cellular core (or allow for direct communication).
Firstly, Bruemmer does not elaborate on how Figure 1 communication links (#160) are connected (ie. are they direct connections OR must they go through a cellular network such as AT&T?).   
Since applicant’s claim language does not rule out either design AND Bruemmer’s design does not rule out either design, the examiner believes the phrase to be properly rejected.
The examiner invites the applicant to more precisely define that the robots are providing their own private network, distinct from a public/private service provide, directly connected and not using other service provider base stations/towers.   
The claim does NOT say that when giving it a broad/reasonable interpretation.


Examiner’s comments:
1.  The examiner invites the applicant to further amend the phrase “..at least one broadband cellular network core for providing a private telecommunication network..” to something like “..at least one broadband cellular network core, separate from a public service provider’s infrastructure/core, for providing a private telecommunication network..”

2.  The examimer notes that the concept of a “private network core” being provided/supported is easily achieved, i.e. the transceivers can connect directly to each other:
a.  Papa et al. US 2015/0078167 teaches a cellular mesh network that connects multiple mobile devices together into a private network amongst themselves (along with a backhaul) by providing each mesh node with both UE and eNB capability (see figures 1-4).  Figure 1 shows First and Second Mesh Nodes having both UE and eNB capability.  This design would empirically allow for a private cellular network core since the devices can all support communications amongst themselves.
b.  Meeker et al. US 2018/0024556 teaches a “system” where private, mobile cellular networks may be deployed to support cellular service to the robots where public infratructure may not be available.   
 [0042] Private, mobile cellular networks may also be deployed to provide cellular service to the robot in situations where public cellular infrastructure is not available. Such situations would include emergency situations where public cellular infrastructure is temporarily unavailable or rural locations with no/inadequate cellular coverage.
c.  Ofir et al. US 2019/0191303 teaches a “system” that provides portable cellular/private mobile network services:
[0001] Portable communication systems, such as vehicular ad hoc networks, are effective in providing mobile cellular and private mobile network services. As these systems are portable, they are vulnerable to theft or unauthorized physical access. This could lead to the eventual risk of compromising security keys stored in memory of the portable communication systems. In current solutions, all SIM cards need to be replaced in all mobile devices that can use the portable communication system in order to overcome the potential compromising of the secret keys on each of the mobile device's SIM cards.
d.  Djordjevic et al. US 2017/0019799 teaches a private wireless network using moving base stations on robots/drones.   Figures 1 and 3-4 show drones/robots that have communication capability to form a private wireless network where said drones/robots can communicate directly to each other AND to a maintenance base station (controller).   Thusly, they can be considered to provide a private core infrastruture since no other (cellular, wireless) base stations from a public service provider are required.
Using this design allows for Bruemmer’s robots to communcate amongst each other AND back to the controller. 



3.  Lastly, the examiner notes that Bruemmer does NOT emprically teach that a “public service provider” is used, hence his teaching is broad and one skilled can see that perhaps two designs are possible, e.g. one that uses a public network and one that uses direct communications.
The examiner asks, how would Bruemmer’s robots communicate via cellular if/when there isn’t a public cell tower in the area?    He does NOT state something such as “..if there are no cell towers, then the robots communicate via a means different than cellular..” nor does he state “…when public cell towers are available, the robots use them..”.    Hence Bruemmer’s teachings are as broad as the applicant’s claim/phrase.   One of Bruemmer’s robots may be acting as a base station (a portable base station) OR the robots can directly communicate using their cellular transceivers.
This is why the examiner is requesting the applicant to EMPIRICALLY rule out the possibility of his broad/reasonable interpretation (along with Bruemmer’s broad teachings) and add in that applicant’s design is separate from a public service provider’s infrastructure/core.


The examiner could easily adapt his rejection to include Meeker, Ofir, Edman or Djordjevic but sees no need to add them and re-open prosecution back to Non-Final.   He considers them pertinent but not cited.


4.  The previous Non-Final rejection is included below and made FINAL.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer US 2008/0009970 and further in view of Pichna et al., US 2003/0235174.
As per claim 1, Bruemmer US 2008/0009970 teaches a self-contained robotic system for providing a mobile perimeter (Para #180 teaches “perimeter surveillance”), the system comprising: 
one or more stationary ground units associated with a perimeter protected entity (Figure 2 shows a Robot controller #180 which may be stationary and Robots #100a-c), 
each stationary ground unit comprising: 
[0071] Fig. 2 illustrates a representative robot control environment including a plurality of robot platforms (100A, 100B, and 100C) and a robot controller 180. The robot controller 180 may be a remote computer executing a software interface from which an operator may control one or more robot platforms (100A, 100B, and 100C) individually or in cooperation. The robot controller 180 may communicate with the robot platforms (100A, 100B, and 100C), and the robot platforms (100A, 100B, and 100C) may communicate with each other, across the communication channels 160. While Fig. 2 illustrates one robot controller 180 and three robot platforms (100A, 100B, and 100C) those of ordinary skill in the art will recognize that a robot control environment may include one or more robot platforms 100 and one or more robot controllers 180. In addition, the robot controller 180 may be a version of a robot platform 100.

at least one broadband cellular network core for providing a private telecommunication network (figure 2 and Para #171 above teaches that there are communication channels that are “private” to the robots and robot controller); and 
[0066] The communication channels 160 may be adaptable to both wired and wireless communication, as well as supporting various communication protocols. By way of example, and not limitation, the communication channels may be configured as a serial or parallel communication channel, such as, for example, USB, IEEE-1394, 802.11a/b/g, cellular telephone, and other wired and wireless communication protocols.
a plurality of mobile robotic units communicatively coupled, via one or more of the private telecommunication network (See figure 2 and Para #171), to at least one stationary ground unit, each mobile robotic unit comprising: 

a plurality of sensors (Para’s #67-69, Fig. 12), the plurality of sensors generating ingested data streams from a surrounding environment of the mobile robotic unit (Para’s 80-81, 83-85, 95, 122, 125, 127 all teach myriad sensors being located on the robots and can ingest/obtain data from surrounding environments); 
a locomotion device for maneuvering and propelling the mobile robotic unit within the surrounding environment (Para #127 teaches that the robot can “move through its environment”); and 
[0070] The locomotors 175 may include one or more wheels, tracks, legs, rollers, propellers, and the like. For providing the locomotive power and steering capabilities, the locomotors 175 may be driven by motors, actuators, levers, relays and the like. Furthermore, perceptors 165 may be configured in conjunction with the locomotors 175, such as, for example, odometers and pedometers.

a controller (Figure 1 shows a robot’s System Controller #110), wherein the plurality of controllers of the plurality of mobile robotic units are communicatively linked (Figure 1 shows Communication Devices #155 and Figure 2 shows the robots communicatively linked via comm links #160) such that the mobile robotic units simultaneously create a dynamically responsive perimeter around the perimeter protected entity (Figs. 7 and 38 show a “perimeter” that can be patroled and based on changes to the perimeter (ie. at least obstacles), the robots can autonomously avoid said obstacles and dynamically change the perimeter (See PATROL REGION and SEARCH REGION in Fig. 38 which can be different/changed each time the robot patrols/searches depending on if the landscape has changed)) 
wherein the controllers generate locomotion control signals to cause least a portion of the plurality of mobile robotic units to reposition themselves within the surrounding environment (Para’s below teach that the robots have an autonomous mode where they can at least autonomously move and monitor/patrol areas, etc.) 
 [0143] The cognitive conduct level 270, as illustrated in FIG. 9, represents the highest level of abstraction, wherein significant robot intelligence may be built in to cognitive conduct modules, as well as significant operator-robot collaboration to perform complex tasks requiring enhanced robot initiative 299. Cognitive conduct modules blend and orchestrate asynchronous firings from the reactive behaviors 252, deliberative behaviors 254, and robot attributes 230 into intelligent robot conduct. Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location. This GoTo conduct 272 may include a combination of robot behaviors 250, robot attributes 230, and hardware abstractions 210, such as, for example, obstacle avoidance, get-unstuck, reactive path planning,  deliberative path planning, and waypoint navigation.
[0156] At the lowest level, referred to as teleoperation mode 293, the robot may operate completely under remote control and take no initiative to perform operations on its own. At the second level, referred to as safe mode 294, robot movement is dependent on manual control from a remote operator. However, in safe mode 294, the robot may be equipped with a level of initiative that prevents the operator from causing the robot to collide with obstacles. At the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control. For example, the robot may use reactive navigation to find a path based on the robot's perception of the environment. Shared mode 295 provides for a balanced allocation of roles and responsibilities. The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., "Path blocked! Continue left or right?") and other text messages that may appear within a graphical interface. At the fourth level, referred to as collaborative tasking mode 296, a high level of collaborative tasking may be developed between the operator and the robot using a series of high-level tasks such as patrol, search region or follow path. In collaborative tasking mode 296, operator intervention 291 occurs on the tasking level, while the robot manages most decision-making and navigation. At the highest level, referred to as autonomous mode 297, a robot may behave in a substantially autonomous manner, needing nothing more than being enabled by an operator and perhaps given a very high level command such as, for example, survey the area, or search for humans.
[0176] In collaborative tasking mode 297, the robot may perform tasks such as, for example, global path planning to select its own route, requiring no operator input except high-level tasking such as "follow that target" or "search this area" (perhaps specified by drawing a circle around a given area on the map created by the robot). For all these levels, the intelligence resides on the robot itself, such that off-board processing is unnecessary. To permit deployment within shielded structures, a customized communication protocol enables very low bandwidth communications to pass over a serial radio link only when needed. The system may use multiple and separate communications channels with the ability to reroute data when one or more connection is lost.
[0180] Some representative behaviors and attributes that may be defined for autonomous mode 297 include pursuit behaviors, perimeter surveillance, urban reconnaissance, human presence detection, geological surveys, radiation surveys, virtual rail behavior, countermine operations, and seeking improvised explosive devices.
[0383] Another functional aspect of the user interface is the ability to decompose high-level user tasking into specific robot behaviors. User interface system 3106 may include capabilities for several autonomous behaviors including area search, path planning, route following and patrol. For each of these waypoint-based behaviors, the user interface system 3106 may include algorithms which decide how to break up the specified path or region into a list of waypoints that can be sent to each robot.

	But is silent on
A telecommunication network,
one or more secondary transceivers for providing at least a second telecommunication network different from the private telecommunication network; 
a broadband cellular network node for extending the private telecommunication network provided by the cellular network core of the stationary ground unit; 
and the second telecommunication network,
one or more secondary mobile transceivers for communicating with the stationary ground unit via at least the second telecommunication network; 
and a movable extension of the private telecommunication network, 
and provide continuous coverage from the private telecommunication network to the perimeter protected entity as one or more locations of the perimeter protected entity change.  
Essentially, the above missing limitations put forth devices having multiple transceivers that can communicate on multiple, different frequencies/protocols.   One skilled understands that multi-transceiver devices exist AND that they inherently provide communications on multiple, different frequencies/procotols.   NOTE that the claims allow for some interpretation regarding the exact configuration(s) for the communications, ie. short-range communications would be Device-to-Device while longer range communications (such as cellular) would be via an interim device (base station).  The FIGURE below depicts the examiner’s interpretation:   Both the Stationary device and the Robots have two/multiple transceivers and connect via long-range/cellular and short-range (Bluetooth, WLAN, etc.) communications.   Thusly, the Robots will inherently extend the coverage area of the Bluetooth/WLAN network as they roam and/or are re-positioned to different areas

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

At least Pichna et al., US 2003/0235174 teaches ad hoc networking of terminals that support both CELLULAR and WLAN protocols.   Figure 3 shows Terminal #3 (T3) that can support both WLAN and CELLULAR communications as well as a link between two terminals (see #380, WLAN Ad Hoc Link).   Hence, Pichna teaches support for “telecommunication network” (communications between the devices using Cellular and/or Bluetooth/WLAN) , “one or more secondary transceivers for providing at least a second telecommunication network different from the private telecommunication network” (communications via Cellular or Bluetooth/WLAN), “a broadband cellular network node for extending the private telecommunication network provided by the cellular network core of the stationary ground unit” (communications linke #380 can extend the coverage from T3 to T4 and/or that same link could extend the cellular coverage from T4 to T3, ie. Bluetooth Relay) and “a second telecommunication network” (communications via either WLAN/Bluetooth or Cellular), “one or more secondary mobile transceivers for communicating with the stationary ground unit via at least the second telecommunication network” (communications between the devices can be via WLAN/Bluetooth or Cellular and the Robots and Stationary device would have same/similar transceivers to communicate over the different communications networks) and “a movable extension of the private telecommunication network” (communications will “move/extend” and the users move, ie. T3 and/or T4 can move and therefore extend the coverage areas to other users if/when T3 or T4 move nearby them) and “provide continuous coverage from the private telecommunication network to the perimeter protected entity as one or more locations of the perimeter protected entity change” (communications via T3 or T4 provides coverage of either WLAN/Bluetooth or Celluar and will extend to the perimeter (or within the Robot’s communication range) as it roams (or its patrol area changes either via command or autonomously).  
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Bruemmer, such that it uses and telecommunication network AND one or more secondary transceivers for providing at least a second telecommunication network different from the private telecommunication network AND a broadband cellular network node for extending the private telecommunication network provided by the cellular network core of the stationary ground unit AND the second telecommunication network AND one or more secondary mobile transceivers for communicating with the stationary ground unit via at least the second telecommunication network AND and a movable extension of the private telecommunication network AND provide continuous coverage from the private telecommunication network to the perimeter protected entity as one or more locations of the perimeter protected entity change, to provide the ability to have multiple communications transceivers available to communicate amongst the robots which supports a moving coverage area of the monitored perimeter.


As per claim 2, the combo teaches claim 1, wherein the dynamically responsive perimeter encloses the perimeter protected entity (Bruemmer teaches that the robots can patrol the perimeter and make autonomous decisions, eg. to change their patrol path, etc., which encloses the perimeter that they are to patrol, see figures 7 and 38) and comprises one or more of the plurality of mobile robotic units deployed to execute a specified patrol formation along a boundary of the dynamically responsive perimeter (Bruemmer teaches a specific patrol path that can be programmed into the robot to patrol a specific area/perimeter OR the device can autonomously adapt the perimeter/area it will patrol (or search, Figure 38, see SEARCH REGION)).  


As per claim 3, the combo teaches claim 2, wherein one or more of the deployed mobile robotic units continuously ingest a plurality of perimeter data streams via the plurality of sensors (Bruemmer, Figure 12 shows that the Robots can support various sensors and send the data back to the remote user, see SENSOR DATA SERVERS #210 which include at least Sonar, Laser, IR, Video, Radiometry, Thermal Camera, Radiation Sensor, Ground Penetrating Radar, Termometer, Metal detector, etc..  Note that previous Bruemmer passages teach the Robot can operate in autonomous mode and would use the sensor data to adapt it’s operations, path, etc..).  




As per claim 12, the combo teaches claim 1, wherein the plurality of mobile robotic units includes one or more mobile ground units, the locomotion devices of the mobile ground units including wheels, tracks, and legs (See Bruemmer, Para #70)
[0070] The locomotors 175 may include one or more wheels, tracks, legs, rollers, propellers, and the like. For providing the locomotive power and steering capabilities, the locomotors 175 may be driven by motors, actuators, levers, relays and the like. Furthermore, perceptors 165 may be configured in conjunction with the locomotors 175, such as, for example, odometers and pedometers. .  


As per claim 13, the combo teaches claim 1, wherein the plurality of sensors of the mobile robotic units include one or more of: 
LIDAR, radar, depth or stereo cameras and sensors, electro- optical sensors, infrared sensors, UV sensors, GPS sensors, location or position sensors, inertial measurement units (IMUs), seismic sensors, temperature sensors, microphones, sound sensors, Geiger counters, spectroradiometers, gas chromatography sensors, and bio-sniffers.    (Bruemmer teaches GPS, Radar, IF sound waves, sub-sonice wavers, lasers, cameras, radiometic sensors, etc., which reads on the claim):
[0067] The perceptors 165 may include inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, sonar, Global Positioning System (GPS), Ground Penetrating Radar (GPR), lasers for object detection and range sensing, imaging devices, and the like. Furthermore, those of ordinary skill in the art will understand that many of these sensors may include a generator and a sensor to combine sensor inputs into meaningful, actionable perceptions. For example, sonar perceptors and GPR may generate sound waves or sub-sonic waves and sense reflected waves. Similarly, perceptors including lasers may include sensors configured for detecting reflected waves from the lasers for determining interruptions or phase shifts in the laser beam.
[0068] Imaging devices may be any suitable device for capturing images, such as, for example, an infrared imager, a video camera, a still camera, a digital camera, a Complementary Metal Oxide Semiconductor (CMOS) imaging device, a charge coupled device (CCD) imager, and the like. In addition, the imaging device may include optical devices for modifying the image to be captured, such as, for example, lenses, collimators, filters, and mirrors. For adjusting the direction at which the imaging device is oriented, a robot platform 100 may also include pan and tilt mechanisms coupled to the imaging device. Furthermore, a robot platform 100 may include a single imaging device or multiple imaging devices.
As per claim 14, the combo teaches claim 1, wherein the private telecommunication network implements one or more of a 2G, 3G, 4G, LTE, or 5G telecommunication standard (Bruemmer teaches cellular telephone protocols, which would encompass at least 2G, 3G and perhaps beyond into 4G, LTE).
[0066] The communication channels 160 may be adaptable to both wired and wireless communication, as well as supporting various communication protocols. By way of example, and not limitation, the communication channels may be configured as a serial or parallel communication channel, such as, for example, USB, IEEE-1394, 802.11a/b/g, cellular telephone, and other wired and wireless communication protocols.
[0091] The Communication abstractions present substantially common communications interfaces to a variety of communication protocols and physical interfaces. The communication channels 160 may be adaptable to both wired and wireless communication, as well as supporting various communication protocols. By way of example, and not limitation, the communication abstractions may be configured to support serial and parallel communication channels, such as, for example, USB, IEEE-1394, 802.11 a/b/g, cellular telephone, and other wired and wireless communication protocols.


As per claim 15, the combo teaches claim 1, but is silent on wherein the at least one second telecommunication network uses a different communication modality than the private telecommunication network, the second telecommunication network communication modalities including one or more of: MANET (Mobile Ad-hoc Network); VLC (Visible Light Communication); DDL (Direct Data Link); and satellite communications.  
At least Pichna teaches using Cellular and WLAN which reads on a mobile Ad-Hoc network) and Pichna also shows that the Terminals can communicate directly (See figure 3).
[0009] According to yet another aspect of the invention, the cellular system is not limited to the Universal Mobile Telecommunications System (UMTS). Cellular network, as used in this application refers to any mobile network operated by an operator. For example, without limiting to these, the cellular network can be a GSM, GPRS, UMTS, using various radio access network technologies, such as CDMA2000, WCDMA and WLAN. Similarly, the non-cellular network and interface for the ad-hoc link may be any of the family of short range radios including BRAN Hiperlan, Hiperlan2, IEEE 802.11a,b, g, Multimedia Mobile Access Communication (MMAC) High-Speed Wireless Access (HISWA), Bluetooth, IEEE 802.15, and the like. The short range connection may even be a wired or infrared connection without departing from the spirit of this invention.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the at least one second telecommunication network uses a different communication modality than the private telecommunication network, the second telecommunication network communication modalities including one or more of: MANET (Mobile Ad-hoc Network); VLC (Visible Light Communication); DDL (Direct Data Link); and satellite communications, to provide the ability to have and use multiple, different transceivers for communicating between the robots and stationary controller.


As per claim 16, the combo teaches claim 15, but is silent on wherein the one or more stationary ground units and the plurality of mobile robotic units each further comprise a MANET radio, wherein the MANET radio implements one or more of: 
a backhaul for the private telecommunication network; and 
the second telecommunication network.  	At least Pichna teaches devices having multiple transceivers that both a) provide a backhaul for the private telecommunication network (ie. can provide WLAN/Bluetooth) that extends the cellular network with “backhaul” connectivity and b) provides the second telecommunication network (WLAN/Bluetooth connectivity is interpreted as a second network that connects the devices/robots as well).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the one or more stationary ground units and the plurality of mobile robotic units each further comprise a MANET radio, wherein the MANET radio implements one or more of: a backhaul for the private telecommunication network; and the second telecommunication network, to provide the ability to use different communication systems to support a MANET for the backhaul and second telecommunication network.

As per claim 18, the combo teaches claim 1, but is silent on wherein one or more of the stationary ground units and one or more of the plurality of mobile robotic units further comprises a mesh radio, 47Attorney Docket No.: 094033-661916 wherein the mesh radio is configured to communicatively couple with one or more of the private telecommunication network and the second telecommunication network.  
	At least Pichna (Figures 3-5) teaches a “mesh” network where the devices can all communicate with each other over the same OR different communications means.   Pichna’s Figures show the use of Cellular and WLAN/Bluetooth between two communicating devices, hence a “mesh” can be configured with one or more of the private and second telecommunications networks across multiple devices (ie. stationary ground unit(s) and robot(s)).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein one or more of the stationary ground units and one or more of the plurality of mobile robotic units further comprises a mesh radio, 47Attorney Docket No.: 094033-661916 wherein the mesh radio is configured to communicatively couple with one or more of the private telecommunication network and the second telecommunication network, to provide a fully interconnected mesh network that is fault tolerant, resilient to failures and gives the robots many links to send data.


As per claim 19, the combo teaches claim 1, wherein one or more of the stationary ground units comprises a transportable housing such that the stationary ground unit can be transported with the perimeter protected entity via the transportable housing (Bruemmer Figures 19 and 31 show that the Robot controller can be a computer #2104 or #3200 which comprises a transportable housing (ie. plastic and metal encasing the computer processor and display).   The examiner further interprets that the computer system could be a laptop/tablet as well).  
As per claim 20, the combo teaches claim 1, wherein the transportable housing comprises a backpack (Bruemmer’s figures 19 and 31 show a computer system which the examiner interprets would/could be a laptop, tablet, etc..   Thusly, a laptop or tablet could be transported in a backpack, which reads on the claim).
[0071] FIG. 2 illustrates a representative robot control environment including a plurality of robot platforms (100A, 100B, and 100C) and a robot controller 180. The robot controller 180 may be a remote computer executing a software interface from which an operator may control one or more robot platforms (100A, 100B, and 100C) individually or in cooperation. The robot controller 180 may communicate with the robot platforms (100A, 100B, and 100C), and the robot platforms (100A, 100B, and 100C) may communicate with each other, across the communication channels 160. While FIG. 2 illustrates one robot controller 180 and three robot platforms (100A, 100B, and 100C) those of ordinary skill in the art will recognize that a robot control environment may include one or more robot platforms 100 and one or more robot controllers 180. In addition, the robot controller 180 may be a version of a robot platform 100.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer/Pichna and further in view of {Meeker et al. US 2018/0024556 or Pellegrino et al. US 2009/0138123}
As per claim 4, the combo teaches claim 3, further comprising a threat detection system, wherein the threat detection system receives as input at least a portion of the plurality of perimeter data streams from one or more of the deployed mobile robotic units and analyzes, in substantially real-time (Bruemmer teaches the ability for the robots to patrol the perimeter and monitor/scan the area with data stream(s) from cameras and analyze/monitor for obstacles, etc. as discussed above), but is silent on the input perimeter data streams to identify and classify threats present at the dynamically responsive perimeter.  
Both Meeker or Pellegrino teaches identifying/classifying threats present in the area/perimeter:
i)  At least Meeker et al. US 2018/0024556 teaches a robot with CBRNE sensor suite which would be able to detect, analyze and classify any of these threats if/when found by the robot:
[0035] The ducted fan engines allow a large thrust to be created in a physically small package. Unlike other hybrid air/ground robots, the ducted fans leave most of the surface of the robot available for other uses, particularly for the mounting of payloads. The ducted fans also allow enough thrust for the mass of these payloads to be accommodated in “short hop” flights. Typical payloads could include a lightweight robotic arm, a CBRNE (Chemical, Biological, Radiological, Nuclear, and Explosive) sensor suite, or additional camera equipment and illumination sources.
[0043] The robot may incorporate multiple ducted fans to provide a limited-duration flight capability. The use of ducted fans utilizes only a small fraction of the robot's surface, allowing the rest of the space to be used for the mounting of sensors or payloads. The use of ducted fans allows high thrust to be created so that significant payload mass can be accommodated. Potential payloads include: a robotic arm; a CBRNE sensor suite; and/or additional cameras and/or illumination (e.g. thermal imaging or high resolution cameras).
ii)  Pellegrino et al. US 2009/0138123 teaches “..A system having a plurality of networked detectors for detecting chemical, biological, or radiological, nuclear, or explosive agents is disclosed. The system includes a plurality of remote units, wherein each remote unit includes a robotic base, a lift, a sensor module, transceiver, navigation system, and power source. (Abstract) and “..sensing module 232 obtains air samples and conducts appropriate tests…based on the results of the analyses, a determination is made as to whether or not a harmful agent is present at abnormal levels” (Para #35). 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the input perimeter data streams to identify and classify threats present at the dynamically responsive perimeter, to provide the ability to find possible threats in the patroled area and understand what threat they pose (so as to alert the proper authority).





Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer/Pichna and further in view of Isler et al. US 2016/0018224.
As per claim 11, the combo teaches claim 1, but is silent on wherein the plurality of mobile robotic units includes one or more aerial units, drones, or unmanned aerial vehicles (UAVs).  
	At least Isler et al. US 2016/0018224 teaches robot systems that use both ground-based and aerial robots that work cooperatively to collect data, etc.:
[0027] Embodiments described below provide a low cost Unmanned Aerial Vehicle (UAV) and Unmanned Ground Vehicle (UGV) that work cooperatively to collect data for a precision agriculture application. The system provides multiple on-demand sensing capabilities, and combines the strengths of ground and aerial robots. Ground robots are capable of traveling long distances, carrying large loads and measuring soil data. On the other hand, small aerial vehicles can take images from a low altitude but have limited battery life and the images may need to be complemented with ground measurements. In the embodiments below, a UGV is used to deploy a small, inexpensive UAV at carefully selected measurement locations. As the UAV is taking aerial pictures over a small region, the UGV will take soil measurements. The UAV will then land on the UGV, which will take the UAV to the next deployment location. The ground and aerial measurements collected by the system are used for estimating conditions across a farm field. These estimates in turn guide resource application. The capability to apply the right amount of resources at the right time can drastically reduce resource usage which is desirable from an environmental and economic standpoint.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the plurality of mobile robotic units includes one or more aerial units, drones, or unmanned aerial vehicles (UAVs), to provide both ground-based and aerial-based coverage of the area being patroled for total coverage.




Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer/Pichna and further in view of Tokuchi US 2018/0104816.
As per claim 17, the combo teaches claim 15, but is silent on wherein the second telecommunication network comprises MANET and VLC is the physical communication medium for the second telecommunication MANET network. 
Breummer (Para’s #66 and #91) teach many different communication means (to include light such as IR) and Pichna (Para #9) teaches many different communication means as well.   Similarly, they both allow for “other” communications means since they use phrases such as “or other wired or wireless communication protocols” AND “or the like”.
At least Tokuchi US 2018/0104816 teaches communications with a robot that includes Visible Light communications (Figure 3):
[0056] A communication unit 30, which is a communication interface, has the functions of sending data to another device and receiving data from another device. The communication unit 30 may be a communication interface having a wireless communication function or a communication interface having a wired communication function. The communication unit 30 supports one or plural communication methods, and communicates with a communication party in accordance with the communication method suitable for the communication party (that is, the communication method supported by the communication party). Examples of the communication methods are infrared communication, visible light communication, Wi-Fi (registered trademark) communication, near field communication (such as Bluetooth (registered trademark)), and a radio frequency identifier (RFID). The communication unit 30 switches the communication methods in accordance with the communication party or the surrounding environments (the distance between the robot device 10 and the communication party or the presence or the absence of an obstacle between the robot device 10 and the communication party, for example). The frequency band used for communication may be a short waveband of 800 to 920 MHz, such as low power wide area (LPWA), or a long waveband of 2.4 GHz or 5 GHz (such as MuLTEfire). The communication unit 30 switches the frequency band in accordance with the communication party or the communication method in accordance with the surrounding environments.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the second telecommunication network comprises MANET and VLC is the physical communication medium for the second telecommunication MANET network, to provide many different communication conveyances, to include visible light as well.
 


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at leaste the prior art of record, either alone or in combination.
Claim 5:  wherein the threat detection system comprises a distributed processing network over the controllers of at least a portion of the plurality of mobile robotic units and controllers of the stationary ground units.  

Claim 6:  wherein the threat detection system comprises an initial abnormality detection performed onboard the mobile robotic units and a secondary abnormality classification, wherein the abnormality classification receives abnormality detections generated onboard one or more of the mobile robotic units and generates threat alarms based at least in part on an analysis of the received abnormality detections.  

Claim 7:  wherein the abnormality classification is performed by one or more of: one or more of the stationary ground units; a central computing device disposed within the perimeter protected entity; a control unit of the perimeter protected entity; or a cloud computing device communicatively coupled with the perimeter protected entity.  

Claim 8: wherein the threat detection system comprises one or more trained threat detection machine learning networks, wherein the trained threat detection machine learning networks are trained on a plurality of labeled training data pairs, each labeled training data pair comprising: an input data example, the input data example generated from a portion of perimeter data streams ingested by the deployed mobile robotic units at the perimeter; and a classification label, wherein the classification label indicates one or more ground truth classifications corresponding to objects, abnormalities, and events contained within the input portion of perimeter data streams.  

Claim 9: wherein a given training data classification labels is automatically generated from user input provided by a user within the perimeter protected entity by: displaying, to the user, a given portion of perimeter data streams that were ingested by the deployed mobile robotic units at the perimeter; receiving, from the user, one or more user inputs indicative of objects, abnormalities, events, or threats present within the given portion of perimeter data streams displayed to the user; and generating one or more ground truth classifications from the user input indicative of the objects, abnormalities, events, or threats.  

Claim 10:  wherein the displaying and receiving are performed by a user interface of a control unit computing device of the perimeter protected entity.  







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414